298 S.W.3d 587 (2009)
Alan N. CARTER, Appellant,
v.
Lorraine CARTER, Respondent.
No. ED 92447.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Alan N. Carter, Saint Louis, MO, pro se.
Catherine Grantham, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Alan Carter appeals from the denial of his motion to terminate child support. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(1).